999 F.2d 545
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Prado MENDOZA, Defendant-Appellant.
No. 92-10021.
United States Court of Appeals, Ninth Circuit.
Submitted July 6, 1993.*Decided July 13, 1993.

Before TANG, POOLE and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Jose Prado Mendoza appeals his conviction and 121-month sentence after a guilty plea to conspiracy to possess cocaine with intent to distribute in violation of 21 U.S.C. § 846.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Mendoza's counsel submitted a motion to withdraw as counsel of record and a brief which identifies no meritorious issues for our review.   The government contends Mendoza waived his right to appeal based upon his written plea agreement.   We agree.


3
"[A]n express waiver of the right to appeal in a negotiated plea of guilty is valid if knowingly and voluntarily made."   United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).


4
Here, Mendoza's plea agreement provided that, among other things, he waived his right to appeal upon being found guilty.   Because there is no indication in the record that Mendoza's waiver of his right to appeal was not knowingly and voluntarily made, the waiver is valid and Mendoza may not appeal the district court's judgment.   See Bolinger, 940 F.2d at 480.


5
Accordingly, counsel's motion to withdraw as counsel of record is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3